DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              CORY MINGO,
                                Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D18-2822

                              [April 11, 2019]

   Appeal of order denying rule 3.850 motion from the Seventeenth
Judicial Circuit, Broward County; Paul L. Backman, Judge; L.T. Case No.
12-014060CF10A.

  Cory Mingo, South Bay, pro se.

   Ashley B. Moody, Attorney General, Tallahassee, and Jonathan P.
Picard, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., MAY and DAMOORGIAN, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.